Citation Nr: 1736160	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to November 18, 2011, and higher than 20 percent as of November 18, 2011, for degenerative disc and joint disease of the lumbar spine, L5-S1, with posterior disc and osteophyte complex touching right S1 nerve root (low back or lumbar spine disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this case in April 2016 for further development. 

The Veteran testified at a hearing before the undersigned in March 2016, and at a hearing before a Decision Review Officer (DRO) in March 2011.  Transcripts of both hearings are of record. 


FINDINGS OF FACT

1.  Prior to November 18, 2011, the Veteran's low back disability was not manifested by forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  

2.  As of November 18, 2011, the Veteran's low back disability was not manifested by forward flexion of 30 degrees or less, or ankylosis.

3.  The Veteran's low back disability has not been manifested by incapacitating episodes requiring bed rest prescribed by a physician during the pendency of this claim. 

4.  The Veteran has a neurologic abnormality associated with his service-connected low back disability diagnosed as right lower extremity radiculopathy. 

5.  Prior to March 28, 2011, there are no signs or symptoms of right lower extremity radiculopathy. 

6.  As of March 28, 2011, the evidence shows intermittent radiating pain down the right leg and diminished reflexes, with normal strength and sensation, and examination findings of mild radiculopathy. 

7.  The Veteran has not submitted VA Form 21-8940 (Application for TDIU), as requested by VA.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to November 18, 2011, and greater than 20 percent as of November 18, 2011, for service-connected disability of the low back, are not more nearly approximated.   38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243 (2017). 

2.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy are satisfied as of March 28, 2011.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2017). 

3.  The issue of entitlement to TDIU is dismissed.  38 C.F.R. § 3.158 (2017); Veterans Benefits Administration (BVA) Adjudication Procedure Manual IV.ii.2.F.2.b.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). 

A. Lumbar Spine

The Veteran's low back disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 5242, which pertains to degenerative arthritis of the spine.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Prior to November 18, 2011, the criteria for a rating higher than 10 percent were not more nearly approximated.  The August 2006 and April 2010 VA examination reports show that forward flexion exceeded 60 degrees, and the combined range of motion exceeded 120 degrees.  The April 2010 VA examination report reflects that on repetitive testing there was no further loss of motion.  The Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While it was noted that the Veteran walked at times with an abnormal gait, this was mostly attributed to residuals of a left foot fracture, for which service connection has been awarded.  See, e.g. June 2005 VA Foot Examination Report; August 2006 VA Spine Examination Report.  His gait impairment was not attributed to muscle spasms or guarding of the spine.  Flare-ups were not noted in the August 2006 VA examination report, and the April 2010 VA examination report reflects that the Veteran denied flare-ups.  

Accordingly, the preponderance of the evidence shows that prior to November 18, 2011, the Veteran's low back disability did not more nearly approximate the criteria for a rating higher than 10 percent under the General Rating Formula, including when taking into account pain on use, repetitive motion, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 206-07.  The 10 percent rating assigned during that period is based on and takes into account such functional loss under the DeLuca criteria.  A separate 10 percent rating under DC 5003 for arthritis of the lumbar spine may not be assigned, as this would result in compensating twice for manifestations of the same disability, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2017).  A 20 percent rating may not be assigned under DC 5003 as the Veteran's lumbar spine arthritis does not involve two or more major joint groups or two or more minor joint groups with occasional incapacitating exacerbations.  

The criteria for a rating higher than 20 percent as of November 18, 2011 are not more nearly approximated.  The November 2011 and November 2016 VA examination reports show that forward flexion exceeded 30 degrees, including after repetitive use testing.  The Veteran did not have ankylosis of the spine.  At the November 2011 VA examination, he reported mild weekly flare-ups which lasted two to three days.  He reported severe flare-ups that occurred about every two months and lasted up to a week.  The report does not state that the Veteran was incapacitated for up to a week during more severe flare-ups.  Moreover, he did not state that they usually lasted a week.  Rather, he stated that they can last "up to" a week.  In his March 2011 DRO hearing testimony, he stated that in a six month period, there would be a couple of days where he would have to lay in bed due to back pain.  Such flare-ups do not occur frequently enough or last long enough to support consideration of a higher rating, but rather are contemplated by the rating currently assigned.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); 38 C.F.R. § 4.1 (providing that generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability).  

Accordingly, the preponderance of the evidence shows that the Veteran's lumbar spine disability has not more nearly approximated the criteria for a rating higher than 20 percent under the General Rating Formula, including when taking into account functional loss on repeated use and during flare-ups.  A separate rating may not be assigned for arthritis of the lumbar spine under DC 5003, as this would contravene the rule against pyramiding.  See 38 C.F.R. § 4.14.

The criteria for a rating under DC 5243 have not been satisfied during the pendency of this claim.  To assign a rating under this formula, there must be incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  The evidence does not show that the Veteran's lumbar spine disability has been manifested by such incapacitating episodes during the pendency of this claim.  Accordingly, the criteria for a rating higher than 10 percent prior to November 18, 2011, and higher than 20 percent as of that date, under DC 5243, are not more nearly approximated. 

In sum, the Veteran's low back disability did not meet or more nearly approximate the criteria for a rating higher than 10 percent at any point prior to November 18, 2011, or a rating higher than 20 percent at any point as of that date.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

B. Right Lower Extremity Radiculopathy

The criteria for a separate 10 percent rating for right lower extremity radiculopathy have been satisfied as of March 28, 2011, the date of the Veteran's DRO hearing testimony, which is the earliest evidence of right lower extremity radicular symptoms.  In this regard, the General Rating Formula provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The evidence supports a neurologic abnormality manifested as right lower extremity radiculopathy.  Specifically, a November 2004 VA magnetic resonance imaging (MRI) study revealed a posterior disc-osteophyte complex that touched but did not displace the right S1 nerve root.  The August 2006 VA examination report notes that the Veteran had a pinched S1 nerve.  The November 2011 VA examination report diagnoses radiculopathy with involvement of the sciatic nerve, which the examiner characterized as an associated neurologic abnormality.  The November 2016 VA examination report similarly diagnoses radiculopathy with involvement of the sciatic nerve.  Accordingly, right lower extremity radiculopathy with involvement of the sciatic nerve associated with the Veteran's service-connected lumbar spine disability is established.

Paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

Here, the criteria for a 10 percent rating are more nearly approximated as of March 28, 2011.  Prior to this date, the August 2006 and April 2010 VA examination reports show that the Veteran did not have neurological signs and symptoms of the right lower extremity.  The August 2006 VA examination report reflects that a neurologic examination showed normal reflexes, strength, and sensation, and a normal gait.  The April 2010 VA examination report also reflects normal strength sensation of the right lower extremity.  The Veteran denied numbness, paresthesias, leg or foot weakness, and unsteadiness.  A reflex examination showed hyperactive (3+) right knee jerk, absent right ankle jerk, and normal right plantar flexion.  The hyperactive right knee jerk and absent right ankle jerk do not alone support a compensable rating under DC 8520, as the Veteran had no symptoms or functional impairment of the right lower extremity.  See 38 C.F.R. § 4.124a.

At the March 28, 2011 DRO hearing, the Veteran described nerve pain radiating down his right leg when the nerve was "squeezed."  

The November 18, 2011 VA examination report reflects the first diagnosis of right lower extremity radiculopathy with involvement of the sciatic nerve.  Muscle strength testing showed normal (5/5) strength of the right lower extremity.  A reflex examination showed hypoactive (1+) right knee reflex, and an absent ankle reflex.  A sensory examination was normal in the right lower extremity.  The examiner indicated that the Veteran did not have constant pain, but did have severe intermittent (usually dull) pain of the right lower extremity.  The Veteran did not have paresthesias or dysesthesias, or numbness, of the right lower extremity.  The examiner characterized the Veteran's radiculopathy as mild in nature.  

The November 2016 VA examination report reflects normal strength and sensation testing of the right lower extremity.  Reflex testing showed hypoactive (1+) knee and ankle reflexes.  The examiner indicated that the Veteran did not have constant pain of the right lower extremity, but did have mild intermittent pain (usually dull).  He did not have paresthesias or dysesthesias or numbness of the right lower extremity.  The examiner characterized the Veteran's radiculopathy as mild in nature.  

The criteria for a 10 percent rating under DC 8520 are more nearly approximated as of March 28, 2011 based on intermittent pain and decreased reflexes.  See 38 C.F.R. § 4.124a.  The evidence shows that there is no functional impairment on use of the right lower extremity, decreased sensation, or weakness.  The Veteran has not had atrophy of the right lower extremity, or complete paralysis of the nerve with the manifestations specified in DC 8520.  The intermittent pain and decreased reflexes of the right lower extremity, with no other signs, symptoms, or functional impairment, and with the VA examiners characterizing the radiculopathy as mild in nature, warrants a 10 percent rating under DC 8520, but no higher.  See id.

Because the evidence shows that the criteria for a rating higher than 10 percent have not been satisfied at any point during the pendency of this claim, staged ratings are not appropriate for the period under review.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the November 2011 VA examination report also diagnosed left lower extremity radiculopathy.  The Board finds that a separate rating for left lower extremity is not warranted.  There are no findings of left lower extremity radiculopathy prior to, or since, that date.  The November 2016 VA examiner specifically found that the Veteran did not have left lower extremity radiculopathy, and the Veteran denied left lower extremity symptoms at that time.  The MRI findings showed that the right S1 nerve root was affected.  There is no objective evidence of left nerve root impairment.  At the March 2011 DRO hearing, which is dated the same year as the November 2011 VA examination report, the Veteran reported "nerve pain" going down his right leg, but not his left leg.  Indeed, in the November 2011 VA examination report, in the narrative section going over the history of the Veteran's lumbar spine disability, the examiner stated that the Veteran described flare-ups in which pain radiated down his right leg to his knee.  There is no reference to left leg pain in this section.  



Accordingly, because the November 2011 VA examination report is an outlier regarding left lower extremity radiculopathy, and is not consistent with the other evidence of record, including the November 2016 VA examination report and the Veteran's March 2011 hearing testimony, the Board finds that it is not probative of left lower extremity radiculopathy at the time.  Because the preponderance of the evidence weighs against left lower extremity radiculopathy at any point during the pendency of this claim, the benefit-of-the-doubt rule does not apply, and staged ratings are not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 


II. TDIU

The Veteran has not provided the information or evidence requested by VA to determine entitlement to TDIU.  Specifically, in August 2016, the RO sent him VA Form VA Form 21-8940 (Application for TDIU).  A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU.  Veterans Benefits Administration (BVA) Adjudication Procedure Manual (Manual), IV.ii.2.F.2.b.  It provides relevant and indispensable information regarding a claimant's disabilities and employment and educational histories, and concludes with a series of sworn certification statements endorsing the Veteran's employment status and signaling his or her understanding that TDIU benefits are incompatible with substantially gainful work.  Id.  When a claimant does not cooperate with development of a TDIU claim by not returning a completed VA Form 21-8940 when requested, the VBA Manual instructs that the claim is to be denied.  VBA Manual, IV.ii.2.F.4.k.; see 38 C.F.R. § 3.158 (2017) (providing that when evidence requested in connection with an original claim is not furnished within one year 

after the date of request, the claim will be considered abandoned).  Because the Veteran did not return the application form, this issue will be dismissed.  See id.


ORDER

An initial rating greater than 10 percent prior to November 18, 2011, and greater than 20 percent as of November 18, 2011, for degenerative disc and joint disease of the lumbar spine, L5-S1, with posterior disc and osteophyte complex touching right S1 nerve root is denied. 

A separate initial rating of 10 percent for right lower extremity radiculopathy is granted as of March 28, 2011, subject to the law governing payment of monetary benefits.  

Entitlement to TDIU is dismissed 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


